Name: Regulation (EEC) No 1076/71 of the Council of 25 May 1971 on the compensatory amount on imports of certain oils and fats provided for in the first subparagraph of Article 3 (6) of Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: processed agricultural produce;  taxation
 Date Published: nan

 282 Official Journal of the European Communities No L 116/2 Official Journal of the European Communities 28.5.71 REGULATION (EEC) No 1076/71 OF THE COUNCIL of 25 May 1971 on the compensatory amount on imports of certain oils and fats provided for in the first subparagraph of Article 3 (6) of Regulation No 136/66/EEC THE COUNCIL OF THE EUROPEAN COMMUNITIES, down in the above-mentioned subparagraphs, be fixed only under the conditions specified in the following Articles .Having regard to the Treaty European Economic Community ; establishing the Article 2 Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2554,2 and in particular Article 3 (6) thereof; Having regard to the proposal from the Commission; "Whereas a compensatory amount may be charged on imports of the products listed in Article 1 (2.) ( a) and (b ) of Regulation No 136/66/EEC pursuant to the , first subparagraph of Article 3 (6 ) of that Regulation and in accordance with the third subparagraph of Article 3 (6); Whereas there is a need to define the most important factors which would make it possible to assess whether these products are being imported in such quantities and under such conditions as might seriously prejudice or threaten to prejudice the interests of Community producers ; whereas, since the application of the compensatory amount depends on the influence imports are having on the Community market, this situation must be assessed in the light of factors affecting the trend of imports as well as factors peculiar to the Community market; For the purposes of assessing whether the products listed in Article ¢ 1 (2) (a) and (b) of Regulation. No 136/66/EEC are being imported in such quantities and under such conditions as might seriously prejudice or threaten to prejudice the interests of Community producers of the products listed in Article 1 (2) of that Regulation, the following in particular shall be taken into account: ( a) the prices on importation into the Community for one or more of the products or the foreseeable trend of such prices with particular reference to any tendency towards an excessive decline as compared with prices for the products listed in Article 1 (2) of Regulation No . 136/66/EEC which they might replace on the Community market; (b ) the volume of actual or foreseeable imports of products showing a tendency ' towards an excessive decline , as compared with prices for substitute products, particularly if these imports are not in line with the trend of requirements on the Community market for those products and the products which they might replace ; ( c) -prices recorded on the Community market, or the foreseeable trend of such, prices, and any tendency towards an excessive decline in these prices ; (d) the foreseeable effects of an excessive decline in prices and an increase in actual or foreseeable imports of the products in question on the position of Community producers of those products or the products which they might replace. HAS ADOPTED THIS REGULATION: Article 1 The compensatory amount referred to in the first and third subparagraphs of Article 3 (6 ) of Regulation No 136/66/EEC shall, subject to the other conditions laid Article 3 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 275, 19.12.1970, p. 5. The compensatory amount may be fixed only at the Official Journal of the European Communities 283 level and for the length of time strictly necessary to prevent prejudice or the threat of prejudice to the interests of Community producers . The compensatory amount shall be adjusted to take account of the situation . interests of the Community necessitate immediate action, the Commission may fix a compensatory amount which shall be valid for a period of not more than fifteen days . Article 5 Article 4 The compensatory amount shall be fixed in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. However, if the Detailed rules for the application of this Regulation may be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1971 . For the Council The President M. COINTAT